1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6    THOMAS ROBERTS,                                       Case No. 3:19-cv-00100-MMD-CBC
7                                            Plaintiff,                   ORDER
8            v.
9    NEVADA DEPARTMENT OF
     CORRECTIONS DIRECTOR, et al.,
10
                                        Defendants.
11

12

13          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

14   a state prisoner. On February 26, 2019, this Court issued an order directing Plaintiff to file

15   a fully complete application to proceed in forma pauperis or pay the full filing fee of

16   $400.00 within 30 days from the date of that order. (ECF No. 3 at 2.) The 30 day period

17   has now expired, and Plaintiff has not filed an application to proceed in forma pauperis,

18   paid the full filing fee, or otherwise responded to the Court’s order. 1

19          District courts have the inherent power to control their dockets and “[i]n the

20   exercise of that power, they may impose sanctions including, where appropriate . . .

21   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

22   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

23   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

24   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance

25
            1Two entries on the docket indicate that mail addressed to Plaintiff was returned
26
     as undeliverable. (ECF Nos. 4, 5.) However, even a pro se party is required to keep his
27   address information current, and update the Court in writing if it changes. LR IA 3-1.
     Sanctions including dismissal are appropriate if he fails to do so. See id.
28
1    with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for

2    failure to comply with an order requiring amendment of complaint); Carey v. King, 856

3    F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring

4    pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833

5    F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson

6    v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and

7    failure to comply with local rules).

8           In determining whether to dismiss an action for lack of prosecution, failure to obey

9    a court order, or failure to comply with local rules, the court must consider several factors:

10   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

11   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

12   disposition of cases on their merits; and (5) the availability of less drastic alternatives.

13   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

14   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

15          Here, the Court finds that the first two factors, the public’s interest in expeditiously

16   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

17   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

18   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

19   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

20   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

21   disposition of cases on their merits—is greatly outweighed by the factors in favor of

22   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

23   that court’s order will result in dismissal satisfies the “consideration of alternatives”

24   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

25   at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma

26   pauperis or pay the full filing fee within 30 days expressly stated: “IT IS FURTHER

27   ORDERED that if Plaintiff does not timely comply with this order, dismissal of this action

28
                                                  -2-
1    may result.” (ECF No. 3 at 2.) Thus, Plaintiff had adequate warning that dismissal would

2    result from his noncompliance with the Court’s order to file an application to proceed in

3    forma pauperis or pay the full filing fee within 30 days.

4           It is therefore ordered that this action is dismissed without prejudice based on

5    Plaintiff’s failure to file an application to proceed in forma pauperis or pay the full filing fee

6    in compliance with this Court’s February 26, 2019 order.

7           The Clerk of Court is directed to enter judgment accordingly and close this case.

8           DATED THIS 4th day of April 2019.

9

10                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   -3-
